Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered, but are moot in light of the new grounds of rejection set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S 2016/0037685 A1) in view of Novotny (U.S 6,896,612 B1) and further, in view of Bodas (U.S 2016/0187906 A1). 
In regards to Claim 1, Ross discloses a cooling arrangement of a data center (Fig.1, #100) having a plurality of electronic racks (Fig.1, #114 and paragraph [0014]), comprising: an active cooling system (Fig.1, #102) having a blower (Fig.2, #138) for recirculating interior air inside the data center (Fig.1-2), a heat exchanger (Fig.1, #136/137) removing heat from the interior air (Fig.1 and paragraph [0018], which discloses removing heat from the interior air), and ducting directing the interior air through the heat exchanger (Fig.1, above the hot aisle, the horizontal duct which is interpreted as the ducting which allows air to go through heat exchanger #137).
Ross does disclose having openings to allow air to flow in and out of the data center and to allow outside air in case of cooling system failure  (See figure 1-3, #166/170/168/172 and paragraph [0026])
Ross fails to disclose: a plurality of intake louvers assuming a closed position separating an interior space of the data center from an exterior environment and an open position enabling a free flow of outside air into the interior space; a plurality of exhaust louvers assuming a closed position separating the interior space of the data center from the exterior environment and an open position enabling a free flow of interior air out to the exterior environment; and a controller configured to monitor an electrical power supply to the active cooling system and direct the intake louvers and exhaust louvers to assume the open position in response to interruption of the electrical power supply to the active cooling system has been interrupted.
However, Novotny discloses: a plurality of intake louvers (Fig.4, #408) assuming a closed position separating an interior space of the data center from an exterior environment (Fig.4) and an open position (Fig.5) enabling a free flow of outside air into the interior space (Fig.5, #508); a plurality of exhaust louvers (Fig.4, #409) assuming a closed position separating the interior space of the data center from the exterior environment (Fig.4) and an open position (Fig.5, #509) enabling a free flow of interior air out to the exterior environment (Fig.5 and column 5, lines 1-10); and a controller configured to direct the intake louvers and exhaust louvers to assume the open position when the active cooling system has been interrupted (Column 6, lines 6-10, which discloses controlled to open based on cooling system failure, as such the office notes that with the combination of Ross in view of Novotny, the intake and exhaust openings used to allow ambient air when the cooling system fails (as taught by Ross) would be modified to additional include a plurality of intake and exhaust louvers at the respective openings to be controlled via a controller (as taught by Novotny) to selectively open and close the openings in different modes of operations).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the intake and exhaust openings used to allow ambient air when the cooling system fails (as taught by Ross) to include a plurality of intake and exhaust louvers at the respective openings to be controlled via a controller (as taught by Novotny) to selectively open and close the openings in different modes of operations. By including intake and exhaust louvers, would help regulate the air coming in and out automatically without user interference when an emergency occurs (Novotny, Column 6,lines 6-10). 
Novotny does disclose when the active cooling system experience a failure, the controller in response to said failure, would direct the intake louvers and exhaust louvers to an open position (see Column 6, lines 6-10 and furthermore, the office would like to note when the active cooling system fails, there is no indication whether the failure is due to mechanical issue and/or power failure, such that one of ordinary skill in the art could dictate that the cooling system failed due to power loss). 
Furthermore, Ross in view of Novotny fail to explicitly disclose: Controller configured to monitor an electrical power supply to the active cooling system and take action in response to interruption of the electrical power supply to the active cooling system has been interrupted.
However, Bodas discloses: Controller configured to monitor an electrical power supply to the active cooling system and take action in response to interruption of the electrical power supply to the active cooling system has been interrupted (Paragraph [0044], which discloses that when the cooling system experiences power failure, the controller #402 will take action in response the interruption of the power supply to prevent damage, as such the office notes that with the combination of Ross in view of Novotny and Bodas, the controller which monitors the status of the cooling system and in response to a cooling system failure, direct the louvers in an open position (as taught by Novotny) would be modified to include additional instructions/coding to monitor the power supply of the cooling system (as taught by Bodas) in case of power failure to said cooling system, the controller can direct the louvers in the open position (as taught by Novotny in view of Bodas)). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which monitors the status of the cooling system and in response to a cooling system failure, direct the louvers in an open position (as taught by Novotny) to further include additional instructions/coding to monitor the power supply of the cooling system (as taught by Bodas) in case of power failure to said cooling system, the controller can direct the louvers in the open position (as taught by Novotny in view of Bodas). By monitoring the power supply to the active cooling system would ensure that the plurality of heat generating components within the rack are continuously cooled if said cooling system experienced a power failure (Bodas, Paragraph [0044]). 

In regards to Claim 4, Ross in view of Novotny and Bodas discloses the cooling arrangement of claim 1, wherein the intake louvers and exhaust louvers assume the open position by a resilient action or battery power (Novotny, Fig.4-5, which discloses the louvers #408/409/508/509 can be moved via a resilient action (Springs #411, see column 4, line 45) or motorized battery power, Column 6, lines 6-10).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S 2016/0037685 A1) in view of Novotny (U.S 6,896,612 B1), Bodas (U.S 2016/0187906 A1), and further, in view of Wittman (U.S 2014/0194048 A1).
In regards to Claim 2, Ross in view of Novotny and Bodas disclose the cooling arrangement of claim 1, further comprising diversion louvers (Ross, Fig.2, #/142/144) assuming a normal operation directing the interior air through the heat exchanger (Ross, Fig.2, air is flowing through exchanger #137) and assuming a diverting position (Ross, Fig.3, diverting position). 
Ross does disclose in the diverting position the heat exchanger is off, thus the air traveling through #136 is not affected by #137 (See figure 3 and column 6, lines 6-10).
Ross in view of Novotny and Bodas fail to explicitly disclose: preventing the interior air from flowing through the heat exchanger (Ross, Fig.3, diverting position which prevents the air from going through the heat exchanger #137 and only through #136). 
However, Wittman discloses: In a diverting position the louver (Fig.1, #7a) prevents the interior air (Fig.1, #Fi) from flowing through the heat exchanger (Fig.1, #6 and paragraph [0017], which discloses when the louver is in a diverting position, the interior air by passes the first heat exchanger, as such the office notes that with the combination of Ross in view of Novotny, Bodas, and Wittman, the diverting louvers positioned with the duct (as taught by Ross) would be modified to be placed before the heat exchanger (as taught by Wittman) to bypass the heat exchanger when needed).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the diverting louvers positioned with the duct (as taught by Ross) to be placed before the heat exchanger (as taught by Wittman) to bypass the heat exchanger when needed. By including louvers at the beginning of the duct, would allow air to bypass the heat exchanger in case of equipment and/or power failure (Ross, Column 6, lines 5-10). 
In regards to Claim 3, Ross in view of Novotny, Bodas and Wittman discloses the cooling arrangement of claim 2, wherein the diversion louvers are positioned at an entrance to the ducting (Wittman, Fig.1, #18/17/20 are position in the entrance of the ducting) thereby preventing the interior air from flowing into the ducting when assuming a diverting position (Wittman, Fig.1, #20 is part of the diversion louvers, such that it prevents interior air Fi from flowing into the duct, as such the office notes that with the combination of Ross in view of Novotny, Bodas, and Wittman, the diversion louvers (as taught by Ross) would be positioned at the entrance of the duct (as taught by Wittman) to prevent interior air from flowing into the heat exchanger ducting). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S 2016/0037685 A1) in view of Novotny (U.S 6,896,612 B1), Bodas (U.S 2016/0187906 A1), Winkel (U.S 2019/0261536 A1, and  Iyengar (U.S 2021/0378132 A1).
In regards to Claim 18, Ross discloses a data center, comprising: a building enclosure (Fig.1, #100); a plurality of electronic racks (Fig.1, #114) inside the building enclosure, each electronic rack having a plurality of server blades (Fig.1, #114 includes a plurality of server blades within each rack, paragraph [0001]) and; an active cooling equipment including a blower, a heat exchanger, and ducting leading to the heat exchanger (Fig.1-2, #136/137 and ducting which is where the cooling unit is placed in); an exterior air inlet during a normal mode of operations (Fig.2, exterior air inlet is not used during normal operation) and an open during a backup mode of operations (Fig.3 air inlet is used due to cooling unit failure, see paragraph [0026]).
Ross fails to disclose: An exterior air inlet assuming a closed position and open position,  the exterior air inlet positioned on an exterior wall of the building enclosure; an exhaust air outlet assuming a closed position during normal mode of operation and an open position during a backup mode of operation, the exhaust air outlet positioned on a second exterior wall of the building enclosure.
However, Novotny discloses: An exterior air inlet assuming a closed position and open position (Fig.4-5, #408 is in a closed position for normal operations and open in the backup mode), the exterior air inlet positioned on an exterior wall of the building enclosure (Fig.4, inlet is positioned on an exterior wall of the enclosure); an exhaust air outlet assuming a closed position during normal mode of operation and an open position during a backup mode of operation (Fig.4-5, #409 which assume a closed position during normal operations, and open position during backup mode), the exhaust air outlet positioned on a second exterior wall of the building enclosure (Fig.4-5, exhaust outlets are position on a second wall of the enclosure, as such the office notes that with the combination of Ross in view of Novotny, the intake and exhaust openings used to allow ambient air when the cooling system fails (as taught by Ross) would be modified to additional include a plurality of intake and exhaust louvers at the respective openings to be controlled via a controller (as taught by Novotny) to selectively open and close the openings in different modes of operations).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the intake and exhaust openings used to allow ambient air when the cooling system fails (as taught by Ross) to include a plurality of intake and exhaust louvers at the respective openings to be controlled via a controller (as taught by Novotny) to selectively open and close the openings in different modes of operations. By including intake and exhaust louvers, would help regulate the air coming in and out automatically without user interference when an emergency occurs (Novotny, Column 6,lines 6-10). 
Novotny does disclose when the active cooling system experience a failure, the controller in response to said failure, would direct the intake louvers and exhaust louvers to an open position (see Column 6, lines 6-10 and furthermore, the office would like to note when the active cooling system fails, there is no indication whether the failure is due to mechanical issue and/or power failure, such that one of ordinary skill in the art could dictate that the cooling system failed due to power loss). 
Furthermore, Ross in view of Novotny fail to explicitly disclose: Controller configured to monitor an electrical power supply to the active cooling system and take action in response to interruption of the electrical power supply to the active cooling system has been interrupted.
However, Bodas discloses: Controller configured to monitor an electrical power supply to the active cooling system and take action in response to interruption of the electrical power supply to the active cooling system has been interrupted (Paragraph [0044], which discloses that when the cooling system experiences power failure, the controller #402 will take action in response the interruption of the power supply to prevent damage, as such the office notes that with the combination of Ross in view of Novotny and Bodas, the controller which monitors the status of the cooling system and in response to a cooling system failure, direct the louvers in an open position (as taught by Novotny) would be modified to include additional instructions/coding to monitor the power supply of the cooling system (as taught by Bodas) in case of power failure to said cooling system, the controller can direct the louvers in the open position (as taught by Novotny in view of Bodas)). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which monitors the status of the cooling system and in response to a cooling system failure, direct the louvers in an open position (as taught by Novotny) to further include additional instructions/coding to monitor the power supply of the cooling system (as taught by Bodas) in case of power failure to said cooling system, the controller can direct the louvers in the open position (as taught by Novotny in view of Bodas)). By monitoring the power supply to the active cooling system would ensure that the plurality of heat generating components within the rack are continuously cooled if said cooling system experienced a power failure (Bodas, Paragraph [0044]). 
Furthermore, Ross in view of Novotny and Bodas fail to disclose: A diversion valve positioned at an entry of the ducting and assuming an open position during the normal mode of operations and a closed position during the backup mode of operations to prevent air from entering the ducting during the backup mode of operations.
However, Winkel discloses: A diversion valve (Fig.1, #124/128) positioned at an entry of the ducting (Fig1, #112 is the ducting and a diversion valve #124 is placed at the entrance of said duct) and assuming an open position during the normal mode of operations and a closed position during the backup mode of operations to prevent air from entering the ducting during the backup mode of operations (Fig.1 and paragraph [0055], which discloses the valves being controlled via controllers, as such the office notes that with the combination of Ross in view of Novotny, Bodas, and Winkel, the ducting which allows air to flow through the heat exchanger (as taught by Ross) would be modified to include a diversion valve (as taught by Winkel) to control the flow of air entering said duct).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the ducting which allows air to flow through the heat exchanger (as taught by Ross) to include a diversion valve (as taught by Winkel) to control the flow of air entering said duct. By including a diversion valve at the entrance of the duct, would allow the user and/or system to fully control when and how much air can flow through the duct at any time, thus ensuring a proper flow of cool air is provided to the plurality of server racks.
Furthermore, Ross in view of Novotny, Bodas, and Winkel fail to disclose: A battery backup unit within each rack. 
However, Iyengar discloses: A battery backup unit within each rack (paragraph [0007], discloses each rack having a modular battery backup unit, as such the office notes that with the combination of Ross in view of Novotny, Bodas, Winkel, and Iyengar, the plurality of racks within the enclosure (as taught by Ross) would be modified to each include a battery backup unit (as taught by Iyengar) to prevent any damage and/or loss to the equipment within each rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the plurality of racks within the enclosure (as taught by Ross) to each include a battery backup unit (as taught by Iyengar) to prevent any damage and/or loss to the equipment within each rack. By including a battery backup unit within each rack, would help maintain data integrity within each rack for continual service (see paragraph [0003]).
In regards to Claim 19, Ross in view of Novotny, Bodas, Winkel, and Iyengar disclose the data center of claim 18, wherein each of the exterior air inlet and the exhaust air outlet comprises a resilient actuator causing an open position upon main power failure (Novotny, Fig.4-5, #411 are resilient actuator which cause the inlet and outlet to be in an open or closed position) and the diversion valve (Winkel, Fig.1, #124) comprises a resilient actuator causing a closed position upon the main power failure (Winkel, Fig.1, #124 and paragraphs [0023], discloses a actuator which allows the valve to open or close depending on the mode). 
Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 5, no prior art fairly suggests or discloses “further comprising cooling liquid piping and wherein the cooling liquid piping assumes an open loop configuration during a normal mode of operations and a closed loop during a backup mode of operations”.
Dependent claims 6-9 are also allowably by virtue of their dependency from claim 5. 
In regards to Claim 20, no prior art fairly suggests or discloses “, and wherein the data center further comprises cooling plumbing connecting the cooling loop and cooling coil from an open loop design in parallel or in series during the normal mode of operations and in series only as a closed loop during the backup mode of operations”, in conjunction with the remaining elements. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835